DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 01/21/2021. 
Claims 1, 3-9, 11-17, and 19-20 are pending in the application. 
Claims 1, 3, 9, 11, 17, and 19 are amended.
Claims 2, 10, and 18 are canceled.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1, 3-9, 11-17, and 19-20  have been fully considered but are not persuasive for the following reasons: 
In regards to independent claim 1, Applicant’s main arguments are directed to two things:
1. Mathur fails to teach utilizing "pre-compiled code comprising at least the single value of data" where a first column of a table includes the single value of data of claim 1.
2. The fingerprint value equal to a counter value associated with the table at a time of identification of the first column containing the single value of data of claim 1.



In response to Applicant’s argument that the Office Action appears to equate the single-column query statement of Mathur to the claim 1 feature of "the single value of data," the specification does not explicitly define a “single value of data”. Because the specification does not explicitly define the single value of data, the Examiner has broadly interpreted the “single value of data” as any value that is directed to a single element. In paragraph [0055], Mathur discloses, “The data field values may be stored in the same (database) table comprising a plurality of (database) columns each of which corresponds to a respective data field in the plurality of data fields of the standard or custom object” which indicates that a single field value is being stored in each column. 
Also, in paragraph [0073], Mathur discloses, “the c1 column may be of a string data type as d1; the c2 column may be of a number data type as d2; the c3 column may be of a datetime data type as d3; and so on” which also indicates that each column contains a single value of data. E.g. column c1 contains a single string value of data. Column c2 contains a single numeric data value. Column c3 includes a single datetime value. Any of the columns may be interpreted as a first column as claimed for being evaluated in query processing by the database execution engine. Therefore, Maher discloses the single value of data.
In response to Applicant’s argument that Mathur's single-column query statement and union all query statement are not pre-compiled code comprising at least the single value of data where a first column of a table includes the single value of data, as required by claim1, in paragraph [0001], Mathur discloses that “the present invention relates… in particular to precompiled SQL queries.” Also, Mathur discloses that the precompiled query statement includes the column data, which includes the single value of data, such as a single string value as 
In response to Applicant’s argument that Mathur does not contemplate or disclose a "counter value associated with the table," Mathur discloses a row count on the total number of result rows for each single-column select results, which indicates that the row count (i.e. counter value) is associated with a table at the time of identification of the first column (e.g. single-column) when processing each column during query processing; see paragraph [0033]. In paragraph [0128], Mathur teaches, “The prepared query statement comprises a component query statement that returns a row count.” As part of the prepared query statement, the row count corresponds to a counter value associated with the table at a time of identification of the first column containing the single value of data of claim 1.
In response to Applicant’s argument that “with respect to the ‘fingerprint’ feature of claim 1, Applicant respectfully submits that Mathur discloses no such feature,” the fingerprint value is associated with the pre-compiled code, and is equal to a counter value, which indicates that the fingerprint value is the same as the counter value. Hence, the fingerprint value is being disclosed at least in view of the disclosure of the row count that corresponds to the counter value as described above. Mathur discloses a row count that is a counter value that is embedded in the 
In regards to independent claim 9, the emphasized limitations that the Applicant argues in claim 9 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
In regards to independent claim 17, the emphasized limitations that the Applicant argues in claim 17 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
Thus, it is submitted that the cited amended limitations are properly disclosed by at least Mathur. For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
Further, regarding the new limitations of “associating, by the database execution engine, a fingerprint value with the pre-compiled code, the fingerprint value equal to a counter value associated with the table at a time of identification of the first column containing the single value of data” recited in claims 1, 9, and 17, it is submitted that they are properly addressed by the new ground of rejection.


Specification
In view of the amendment to the specification filed on 1/21/2021, the objections as set forth in the previous office action are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathur et al. (US Publication No. 20190384846), hereinafter Mathur.


With respect to claim 1, Mathur discloses a computer-implemented method ([0001]: a query to retrieve database values), comprising:
Fig. 2A; [0058]: A first user query 126-1-1 intended to retrieve first data field values for first data fields of a first standard or custom object may be received by the database server or an application server operating in conjunction with the database server at a first time point.),
wherein the query requires accessing of a table comprising a plurality of columns (Fig. 1B; [0055]: The data field values may be stored in the same (database) table comprising a plurality of (database) columns.);
evaluating, by the database execution engine, data contained in the plurality of columns to identify a first column containing a single value of data (See Abstract; Runtime column selection variables are set up to identify the first subset of table columns for data retrieval, and are dynamically bound to a prepared query statement with single-column query statements joined by interstitial union operators. Each single-column query statement in the prepared query statement specifies a single-column query directed to a corresponding table column with a corresponding predicate to be bound at runtime dynamically with a corresponding portion of the one or more runtime column selection variables. See also Fig. 2B [the single-column query statement that’s been prepared is based on the evaluation of the data in the column such that it identifies a first column containing a single value of data that leads to the single column query statement]);
generating, by the database execution engine, pre-compiled code comprising at least the single value of data (Fig. 2B; [0066-0067]: The database server uses the first user query (126-1-1) to generate a first set of specific values for the one or more runtime column selection variables. The database server, or the query plan generator (104) therein, proceeds to compile the first union-all query statement (116-1) into a first union-all query (or execution) plan 122-1.);
associating, by the database execution engine, a fingerprint value with the pre-compiled code ([0033]: A row count query statement may be embedded in the union all query statement to determine the total number of result rows for each single-column select results), the fingerprint value equal to a counter value associated with the table at a time of identification of the first column containing the single value of data ([0128]: The prepared query statement comprises a component query statement that returns a row count ( e.g., a row count per column in the first subset of table columns, etc.) [As part of the prepared query statement, the row count corresponds to a counter value associated with the table at a time of identification of the first column containing the single value of data of claim 1]);
and executing, by the database execution engine, the query, wherein the execution is at least partially based on the single value of data in the pre-compiled code ([0067]: After the first union-all query plan (122-1) is successfully generated, the database server proceeds to carry out the first union-all query plan (122-1) by dynamically binding the one or more runtime column selection variables in the first union-all query statement (116-1) with the first set of specific values and return the first query results to the first user device.).

With respect to claim 3, Mathur discloses the computer-implemented method of claim 1, further comprising: 
receiving, at the database execution engine, a subsequent query ([0060]: At a second time point subsequent to the first time point, a second user query 126-1-2 intended to retrieve second data field values for second data fields of the first standard or custom object may be received by the database server.),
wherein the subsequent query requires data from the first column ([0068]: The same first union-all query statement (116-1) comprising tokens (e.g., strings or sub-strings, etc.) representing placeholders to be set dynamically at runtime to contemporaneous values of the one or more runtime column selection variables in the query statement and plan cache (106) will be used in subsequent processing in connection with the second user query (126-1-2).);
and accessing, by the database execution engine, the pre-compiled code to obtain the single value of data for execution of the subsequent query [0070]: The database server, or the query plan generator (104) therein, proceeds to access and re-use the first union-all query plan (122-1) in the query statement and plan cache (106)).

9. With respect to claim 4, Mathur discloses the computer-implemented method of claim further comprising: comparing, by the database execution engine and in response to receipt of the subsequent query, the fingerprint value with a current counter value ([0051]: The database server may process a query statement; This may be done, by way of example but not limitation, through a comparison between a first string (or a query tree obtained by query statement parsing) representing the query statement and a second string (or a second query tree obtained by query statement parsing) representing each query statement stored or kept in the query statement and plan cache (106));
wherein the single value of data is utilized for execution of the subsequent query in response to the fingerprint value being equal to the current counter value ([0052]: If a match is found between the query statement and any of the cached query statements in the query statement and plan cache (106), then it is determined that a query plan for the query statement exists in the query statement and plan cache (106). The query plan cached in the query statement and plan cache (106) may be accessed using the query statement as a key);
and wherein the single value of data is not utilized for execution of the subsequent query in response to the fingerprint value not being equal to the current counter value ([0053]: If a match is not found between the query statement and any of the cached query statements in the query statement and plan cache (106), then it is determined that a query plan for the query statement does not exist in the query statement and plan cache (106). The database server, or the query plan generator (104) therein, compiles the query statement into a query plan at runtime).

10.	With respect to claim 5, Mathur discloses the computer-implemented method of claim 4, further comprising: evaluating, by the database execution engine and in response to the fingerprint value not being equal to the current counter value, updated data contained in the plurality of columns of the table ([0028]: The one or more predicates in each such single-column query statement (or each such query component) comprise column selection placeholders to be dynamically bound to values of runtime variables/parameters for the purpose of determining whether data values (or column values) of a corresponding column in each such single-column query are to be returned in combined select results of the union all query statement.);
identifying, by the database execution engine, an update to the first column, the first column containing an updated single value of data ([0028], [00106]: The one or more column selection predicates can evaluate to TRUE or FALSE depending on whether the corresponding table column is to be identified by the runtime variables/parameters for data retrieval or not.);
(Fig. 1B; [0053]: If a match is not found between the query statement and any of the cached query statements in the query statement and plan cache (106), then it is determined that a query plan for the query statement does not exist in the query statement and plan cache (106). The database server, or the query plan generator (104) therein, compiles the query statement into a query plan at runtime.).

11.	With respect to claim 6, Mathur discloses the computer-implemented method of claim 5, further comprising: updating, by the database execution engine, the fingerprint value as equal to the current counter value (Fig 5; [0085-0092]: See expression (1-1); [0100]: Parsing Select Results from Union all Query Statements). 

12.	With respect to claim 7, Mathur discloses the computer-implemented method of claim 1, wherein the pre-compiled code further comprises data to identify a database in which the table is stored, the table, and/or the first column (Fig. 4A; [0110]: In block 402, the query processing system determines a specific table to which a user query is directed. This determination may be made, for example, based on a standard or custom object - which corresponds to the table in the database (108) - identified in the user query.).

13.	With respect to claim 8, Mathur discloses the computer-implemented method of claim 1, wherein the pre-compiled code is part of a query execution plan ([0046]: Each cached precompiled query statement in the set of recently precompiled query statements in the query statement and plan cache (106) corresponds to a respective (e.g., most, etc.) cached query plan in the set of recently executed query plans in the query statement and plan cache (106).).

14.	With respect to claim 9, Mathur discloses a system, comprising: at least one data processor; and at least one memory storing instructions (Fig. 5) which, when executed by the at least one data processor, result in operations comprising:
receiving a query, wherein the query requires accessing of a table comprising a plurality of columns (Fig. 5; Fig 1B; Fig. 2A; [0058]: A first user query 126-1-1 intended to retrieve first data field values for first data fields of a first standard or custom object may be received by the database server or an application server operating in conjunction with the database server at a first time point. [0055]: The data field values may be stored in the same (database) table comprising a plurality of (database) columns.);
evaluating data contained in the plurality of columns to identify a first column containing a single value of data (See Abstract; Runtime column selection variables are set up to identify the first subset of table columns for data retrieval, and are dynamically bound to a prepared query statement with single-column query statements joined by interstitial union operators. Each single-column query statement in the prepared query statement specifies a single-column query directed to a corresponding table column with a corresponding predicate to be bound at runtime dynamically with a corresponding portion of the one or more runtime column selection variables. See also Fig. 2B [the single-column query statement that’s been prepared is based on the evaluation of the data in the column such that it identifies a first column containing a single value of data that leads to the single column query statement]);
generating pre-compiled code comprising at least the single value of data (Fig. 2B; [0066-0067]: The database server uses the first user query (126-1-1) to generate a first set of specific values for the one or more runtime column selection variables. The database server, or the query plan generator (104) therein, proceeds to compile the first union-all query statement (116-1) into a first union-all query (or execution) plan 122-1.);
associating a fingerprint value with the pre-compiled code (Fig. 5; [0033]: A row count query statement may be embedded in the union all query statement to determine the total number of result rows for each single-column select results), the fingerprint value equal to a counter value associated with the table at a time of identification of the first column containing the single value of data (Fig. 5; [0128]: The prepared query statement comprises a component query statement that returns a row count (e.g., a row count per column in the first subset of table columns, etc.) [As part of the prepared query statement, the row count corresponds to a counter value associated with the table at a time of identification of the first column containing the single value of data of claim 1]);
and executing the query, wherein the execution is at least partially based on the single value of data in the pre-compiled code (Fig. 5; [0067]: After the first union-all query plan (122-1) is successfully generated, the database server proceeds to carry out the first union-all query plan (122-1) by dynamically binding the one or more runtime column selection variables in the first union-all query statement (116-1) with the first set of specific values and return the first query results to the first user device.).

15.	With respect to claim 11, Mathur discloses the system of claim 9, wherein the at least one memory storing instructions (Fig. 5), when executed by the at least one data processor, result in further operations comprising:
Fig 5; ([0060]: At a second time point subsequent to the first time point, a second user query 126-1-2 intended to retrieve second data field values for second data fields of the first standard or custom object may be received by the database server. [0068]: The same first union-all query statement (116-1) comprising tokens (e.g., strings or sub-strings, etc.) representing placeholders to be set dynamically at runtime to contemporaneous values of the one or more runtime column selection variables in the query statement and plan cache (106) will be used in subsequent processing in connection with the second user query (126-1-2).);
and accessing the pre-compiled code to obtain the single value of data for execution of the subsequent query ([0070]: The database server, or the query plan generator (104) therein, proceeds to access and re-use the first union-all query plan (122-1) in the query statement and plan cache (106)).

16.	With respect to claim 12, Mathur discloses the system of claim 11 (Fig. 5), wherein the at least one memory storing instructions, when executed by the at least one data processor, result in further operations comprising:
comparing, in response to receipt of the subsequent query, the fingerprint value with a current counter value (Fig. 5; [0051]: The database server may process a query statement; This may be done, by way of example but not limitation, through a comparison between a first string (or a query tree obtained by query statement parsing) representing the query statement and a second string (or a second query tree obtained by query statement parsing) representing each query statement stored or kept in the query statement and plan cache (106).);
([0052]: If a match is found between the query statement and any of the cached query statements in the query statement and plan cache (106), then it is determined that a query plan for the query statement exists in the query statement and plan cache (106). The query plan cached in the query statement and plan cache (106) may be accessed using the query statement as a key.);
and wherein the single value of data is not utilized for execution of the subsequent query in response to the fingerprint value not being equal to the current counter value ([0053]: If a match is not found between the query statement and any of the cached query statements in the query statement and plan cache (106), then it is determined that a query plan for the query statement does not exist in the query statement and plan cache (106). The database server, or the query plan generator (104) therein, compiles the query statement into a query plan at runtime).

17.	With respect to claim 13, Mathur discloses the system of claim 12 (Fig. 5), wherein the at least one memory storing instructions, when executed by the at least one data processor, result in further operations comprising:
evaluating, in response to the fingerprint value not being equal to the current counter value, updated data contained in the plurality of columns of the table (Fig. 5; [0028]: The one or more predicates in each such single-column query statement (or each such query component) comprise column selection placeholders to be dynamically bound to values of runtime variables/parameters for the purpose of determining whether data values (or column values) of a corresponding column in each such single-column query are to be returned in combined select results of the union all query statement.);
Fig. 5; [0028]: The one or more column selection predicates can evaluate to TRUE or FALSE depending on whether the corresponding table column is to be identified by the runtime variables/parameters for data retrieval or not.);
and updating the pre-compiled code with the updated single value of data (Fig. 5; Fig. 1B; [0053]: If a match is not found between the query statement and any of the cached query statements in the query statement and plan cache (106), then it is determined that a query plan for the query statement does not exist in the query statement and plan cache (106). The database server, or the query plan generator (104) therein, compiles the query statement into a query plan at runtime).

18.	With respect to claim 14, Mathur discloses the system of claim 13 (Fig. 5), wherein the at least one memory storing instructions, when executed by the at least one data processor, result in further operations comprising:
updating the fingerprint value as equal to the current counter value (Fig 5; [0085-0092]: See expression (1-1); [0100]: Parsing Select Results from Union all Query Statements).

19.	With respect to claim 15, Mathur discloses the system of claim 9 (Fig. 5), wherein the pre-compiled code further comprises data to identify a database in which the table is stored, the table, and/or the first column (Fig 5; Fig. 4A; [0110]: In block 402, the query processing system determines a specific table to which a user query is directed. This determination may be made, for example, based on a standard or custom object - which corresponds to the table in the database (108) - identified in the user query).
With respect to claim 16, Mathur discloses the system of claim 9 (Fig. 5), wherein the pre-compiled code is part of a query execution plan (Fig 5; [0046]: Each cached precompiled query statement in the set of recently precompiled query statements in the query statement and plan cache (106) corresponds to a respective (e.g., most, etc.) cached query plan in the set of recently executed query plans in the query statement and plan cache (106).).

21.	With respect to claim 17, Mathur discloses a non-transitory computer-readable storage medium including program code (Fig. 5), which when executed by at least one data processor, causes operations comprising:
receiving, at a database execution engine, a query, wherein the query requires accessing of a table comprising a plurality of columns (Fig. 2A; Fig. 1B; Fig. 5; [0058]: A first user query 126-1-1 intended to retrieve first data field values for first data fields of a first standard or custom object may be received by the database server or an application server operating in conjunction with the database server at a first time point.; [0055]: the data field values may be stored in the same (database) table comprising a plurality of (database) columns.);
evaluating, by the database execution engine, data contained in the plurality of columns to identify a first column containing a single value of data (See Abstract; Runtime column selection variables are set up to identify the first subset of table columns for data retrieval, and are dynamically bound to a prepared query statement with single-column query statements joined by interstitial union operators. Each single-column query statement in the prepared query statement specifies a single-column query directed to a corresponding table column with a corresponding predicate to be bound at runtime dynamically with a corresponding portion of the one or more runtime column selection variables. See also Fig. 2B [the single-column query statement that’s been prepared is based on the evaluation of the data in the column such that it identifies a first column containing a single value of data that leads to the single column query statement]);
generating, by the database execution engine, pre-compiled code comprising at least the single value of data (Fig. 2B; Fig. 5; [0066-0067]: The database server uses the first user query (126-1-1) to generate a first set of specific values for the one or more runtime column selection variables. The database server, or the query plan generator (104) therein, proceeds to compile the first union-all query statement (116-1) into a first union-all query (or execution) plan 122-1.);
associating, by the database execution engine, a fingerprint value with the pre-compiled code (Fig. 5; [0033]: A row count query statement may be embedded in the union all query statement to determine the total number of result rows for each single-column select results), the fingerprint value equal to a counter value associated with the table at a time of identification of the first column containing the single value of data (Fig. 5; [0128]: The prepared query statement comprises a component query statement that returns a row count (e.g., a row count per column in the first subset of table columns, etc.) [As part of the prepared query statement, the row count corresponds to a counter value associated with the table at a time of identification of the first column containing the single value of data of claim 1]); and 
executing, by the database execution engine, the query, wherein the execution is at least partially based on the single value of data in the pre-compiled code (Fig. 5; [0067]: After the first union-all query plan (122-1) is successfully generated, the database server proceeds to carry out the first union-all query plan (122-1) by dynamically binding the one or more runtime column selection variables in the first union-all query statement (116-1) with the first set of specific values and return the first query results to the first user device.).

22.	With respect to claim 19, Mathur discloses the non-transitory computer-readable storage medium of claim 17 (Fig. 5), causing operations further comprising:
receiving, at the database execution engine, a subsequent query, wherein the subsequent query requires data from the first column (Fig 5; ([0060]: At a second time point subsequent to the first time point, a second user query 126-1-2 intended to retrieve second data field values for second data fields of the first standard or custom object may be received by the database server. [0068]: The same first union-all query statement (116-1) comprising tokens (e.g., strings or sub-strings, etc.) representing placeholders to be set dynamically at runtime to contemporaneous values of the one or more runtime column selection variables in the query statement and plan cache (106) will be used in subsequent processing in connection with the second user query (126-1-2).);
comparing, by the database execution engine and in response to receipt of the subsequent query, the fingerprint value with a current counter value (Fig. 5; [0051]: The database server may process a query statement; This may be done, by way of example but not limitation, through a comparison between a first string (or a query tree obtained by query statement parsing) representing the query statement and a second string (or a second query tree obtained by query statement parsing) representing each query statement stored or kept in the query statement and plan cache (106).);
wherein the single value of data is utilized for execution of the subsequent query in response to the fingerprint value being equal to the current counter value (Fig. 5; [0052]: If a match is found between the query statement and any of the cached query statements in the query statement and plan cache (106), then it is determined that a query plan for the query statement exists in the query statement and plan cache (106). The query plan cached in the query statement and plan cache (106) may be accessed using the query statement as a key.);
and wherein the single value of data is not utilized for execution of the subsequent query in response to the fingerprint value not being equal to the current counter value (Fig. 5; [0053]: If a match is not found between the query statement and any of the cached query statements in the query statement and plan cache (106), then it is determined that a query plan for the query statement does not exist in the query statement and plan cache (106). The database server, or the query plan generator (104) therein, compiles the query statement into a query plan at runtime.).

23.	With respect to claim 20, Mathur discloses the non-transitory computer-readable storage medium of claim 19 (Fig. 5), causing operations further comprising:
evaluating, by the database execution engine and in response to the fingerprint value not being equal to the current counter value, updated data contained in the plurality of columns of the table (Fig. 5; [0028]: The one or more predicates in each such single-column query statement (or each such query component) comprise column selection placeholders to be dynamically bound to values of runtime variables/parameters for the purpose of determining whether data values (or column values) of a corresponding column in each such single-column query are to be returned in combined select results of the union all query statement.);
identifying, by the database execution engine, an update to the first column, the first column containing an updated single value of data (Fig. 5; [0028]: The one or more column selection predicates can evaluate to TRUE or FALSE depending on whether the corresponding table column is to be identified by the runtime variables/parameters for data retrieval or not.);
Fig. 1B; Fig 5; [0044]: the query statement and the query plan may be added to the query statement and plan cache (106) as the most recently used query statement and the most recently used query plan.);
and updating, by the database execution engine, the fingerprint value as equal to the current counter value (Fig 5; [0085-0092]: See expression (1-1); [0100]: Parsing Select Results from Union all Query Statements).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
24.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 4164
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168